DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

The Applicant’s amendment filed on February 15, 2022 was received.  Claim 2 was canceled.  Claim 1 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 9, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tsuehhua Jessie Wang on February 25, 2022.
The application has been amended as follows: 
Claims 17-21 are canceled. 

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Sakata et al. on claims 1-5, 8, 10 and 16 are withdrawn, because independent claim 1 has been amended.
Reasons for Allowance
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Binu Thomas/Primary Examiner, Art Unit 1717